ORIGINAL ACTION JOURNAL ENTRY and OPINION
On January 23, 2002, the relator, Michael Baur, commenced this procedendo action against the respondent, the Brooklyn Municipal Court, to compel the court to try him or otherwise proceed to judgment in the underlying case, City of Brooklyn v. Michael Baur, Brooklyn Mayor's Court, Case No. 46671-D, Citation No. A 2552. In the underlying case, the city charged him with petty theft/shoplifting. He is now in prison pursuant to his conviction for receiving stolen property, and he requested that the court proceed to judgment. However, there has been no action in the underlying case.
On February 14, 2002, the respondent moved for summary judgment on the grounds of mootness because the City of Brooklyn dismissed the petty theft/shoplifting charge. Attached to the summary judgment motion is a dismissal entry supporting the motion. Baur has not filed any response to this dispositive motion. This court grants the respondent's motion for summary judgment and rules that this procedendo action is moot. The City of Brooklyn has dismissed the charge and will not proceed against Baur. The application for a writ of procedendo is denied. Each side shall bear its own costs. The clerk is directed to serve upon the parties notice of this judgment and its date of entry upon the journal. Civ.R. 58(B).
KENNETH A. ROCCO, P.J. CONCURS ANN DYKE, J. CONCURS